Case 1:17-cv-11730-DJC Document 103-2 Filed 07/12/19 Page 1 of 3




                       EXHIBIT 52
         Case 1:17-cv-11730-DJC Document 103-2 Filed 07/12/19 Page 2 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 GHASSAN ALASAAD, ET AL.,                        )
                                                 )
        Plaintiffs,                              )
                                                 )   Civil Action No. 17-cv-11730-DJC
                v.                               )
                                                 )   Hon. Denise J. Casper
 KEVIN MCALEENAN, ET AL.,                        )
                                                 )
                                                 )
        Defendants.                              )
                                                 )

             DECLARATION OF PLAINTIFF SUHAIB ALLABABIDI

       1.      On July 6, 2019, I flew from Toronto, Canada to Dallas, Texas.

       2.      At the U.S. Customs and Border Protection (“CBP”) pre-clearance area in the

Toronto airport, CBP officers directed me to a secondary inspection area.

       3.      While I was in the secondary inspection area, a CBP officer seized my smartphone.

       4.      The CBP officer ordered me to unlock my cell phone, which I did.

       5.      The CBP officer instructed me to explain how to put the cell phone into airplane

mode. I did so. The CBP officer put my cell phone into airplane mode.

       6.      The CBP officer took my cell phone out of my sight for approximately 45 minutes.

       7.      The CBP officer then seized my laptop.

       8.      I unlocked my laptop.

       9.      The CBP officer took my laptop out of my sight for approximately 20 minutes.

       10.     When I got home, I discovered my laptop was in airplane mode. It had not been in

airplane mode prior to secondary screening.




                                                 1
        Case 1:17-cv-11730-DJC Document 103-2 Filed 07/12/19 Page 3 of 3




       I declare under penalty of perjury that the foregoing is true and correct.



Dated: July 11, 2019                               ____________________________

                                                      Suhaib Allababidi




                                                  2
